DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on January 19, 2009. By virtue of this amendment, claim 5 is cancelled and thus, claims 1-4, 6-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lai et al (US Pub No: 2016/0044759).
Regarding claim 1, Lai et al obviously disclose or capable of performing in figure 1 that, an apparatus for controlling a light-emitting diode (LED) array (LEDn), the apparatus comprising: an LED driver circuit configured to generate an electric current; one or more LEDs of the LED array, the one or more LEDs electrically connected to the LED driver circuit; and an electronic switching circuit (Q1-Qn) electrically connected to the one or more LEDs and configured to: be placed in one of a plurality of switching configurations; and direct a portion of the electric current away from the one or more LEDs, such that a remaining portion of the electric current drives the one or more LEDs, and the portion of the electric current corresponds to the one of the plurality of switching configurations, wherein the electronic switching circuit comprises: a plurality of electronic switches electrically connected in a first parallel configuration; and a plurality of resistors electrically connected in a second parallel configuration, each electronic switch of the plurality of electronic switches electrically connected to one or more corresponding resistors of the plurality of resistors. Paragraphs [0018-0020].

Regarding claim 3, Lai et al obviously disclose or capable of performing in figure 1 that, wherein a brightness of each LED of the one or more LEDs varies in accordance with each switching configuration of the plurality of switching configurations. Paragraphs [0018-0020].
Regarding claim 4, Lai et al obviously disclose or capable of performing in figure 1 that,  wherein one or more of the plurality of electronic switches is configured to place the electronic switching circuit in one of the plurality of switching configurations; and one or more of the plurality of resistors is electrically connected to one or more of the plurality of electronic switches and configured to direct the portion of the electric current to a port of the LED driver circuit, such that the portion of the electric current from the one or more of the plurality of resistors and the remaining portion of the electric current driving the one or more LEDs combine at the port of the LED driver circuit. Paragraphs [0018-0020].
Regarding claim 6, Lai et al obviously disclose or capable of performing in figure 1 that, wherein the plurality of electronic switches comprises N electronic switches, and the plurality of switching configurations comprises 2N switching configurations, wherein N is greater than or equal to 1.
Regarding claim 8, Lai et al disclose in figure 1 that, wherein the one or more LEDs are electrically connected to each other in a series configuration, and each electronic switch of the plurality of electronic switches is electrically connected to a corresponding LED of the one or more LEDs and a corresponding resistor of the plurality of resistors.

Regarding claim 17, Lai et al obviously disclose or capable of performing in figure 1 that, a method for controlling a light-emitting diode (LED) array, the method comprising: generating, by an LED driver circuit, an electric current; placing, by one of a plurality of electronic switches electrically connected in a first parallel configuration, an electronic switching circuit in one of a plurality of switching configurations; and directing, by the electronic switching circuit, a portion of the electric current away from one or more LEDs of the LED array, such that a remaining portion of the electric current drives the one or more LEDs, and the portion of the electric current corresponds to the one of the plurality of switching configurations, wherein the electronic switching circuit comprises: the plurality of electronic switches, and a plurality of resistors, wherein the plurality of resistors are are electrically connected in a second parallel configuration, and each electronic switch of the plurality of electronic switches is electrically connected to one or more corresponding resistors of the plurality of resistors. Paragraphs [0018-0020].
Regarding claim 18, Lai et al obviously disclose or capable of performing in figure 1 that, wherein, when the electronic switching circuit is in use, each LED of the one or more LEDs has a first brightness responsive to being driven by the electric current, and each LED of the one or more LEDs has a second brightness responsive to being driven by the remaining portion of the electric current, the second brightness less than the first brightness. Paragraphs [0018-0020].
Regarding claim 19, Lai et al obviously disclose or capable of performing in figure 1 that,  wherein a brightness of each LED of the one or more LEDs varies in accordance with each switching configuration of the plurality of switching configurations.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Lai et al (US Pub No: 2016/0044759)  as applied to claim 1 above, and further in view of Zhang (US Patent No: 8,890,415).
Regarding claim 7, Lai et al discloses all of the claimed subject matter, except for mentioning that, wherein the plurality of resistors comprises one or more variable resistors.
Zhang et al disclose a plurality or resistors comprises one or more variable resistors.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Zhang et al into the LED circuit of Lai et al to balance the voltage difference between the LEDs.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Lai et al (US Pub No: 2016/0044759)  as applied to claim 1 above, and further in view of Xiong et al (US Pub. No: 2019/0032864).
Regarding claim 10, Lai et al discloses all of the claimed subject matter, except for wherein the one or more LEDs comprise a first LED having a first color and a second LED having a second color, and the first color is different from the second color. 
Xiong et al disclose wherein the one or more LEDs comprise a first LED having a first color and a second LED having a second color, and the first color is different from the second color. Paragraph [0027].
.
Allowable Subject Matter
Claims 11-16 are allowed.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 
/Minh D A/
Primary Examiner
Art Unit 2844